DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
 
Response to Amendment
	The amendment filed on 7/19/2022 has been entered. Claims 1-6, 8-12, 15-18, and 20-21 have been placed in condition for allowance. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The applicant amended the claims to include the new limitation of, “formulate an optimal control problem based on the parameters, wherein the optimal control problem comprises a proportion of server effort dedicated to a specific job class at a specific time interval as a control variable to be solved;”. 
The closest prior art of the cited prior art of record is Bertsimas (Robust Fluid Processing Networks). Bertsimas is directed towards the robust fluid approach for control of processing networks by formulating an optimal control problem and solving using a robust counterpart which comprises a separated continuous linear programming methodology. Though the reference of Bertsimas describes an equation which models the “effort of servers”, which refers to the actual effort at a time applied by the server for each job class, Bertsimas, as well as the other cited art of reference, is silent on “formulate an optimal control problem based on the parameters, wherein the optimal control problem comprises a proportion of server effort dedicated to a specific job class at a specific time interval as a control variable to be solved;”. Thus the new limitation in combination with the previously claimed limitation overcomes the prior art of record and is thus placed in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117             

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117